Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive.
In regard to claim 1, the applicant asserts that Xiu fails to teach setting the temporal motion vector to a specific motion vector related to a specific neighboring block that is in a current frame, and instead sets motion information for sub-blocks of a current block using sub-blocks in a temporally located block contrary to claim 1. The examiner disagrees. Claim 1 requires “determining ….. a temporal motion vector”, modifying the temporal motion vector and using the modified temporal motion vector to locate a region for the current block. Xiu teaches an ATMVP prediction mode in which a temporal motion vector used by a specific spatially neighboring block is selected for identifying a region in a co-located frame to use for sub-block motion vector prediction (Xiu pars 85-89, note block A). The examiner notes that claim 1 uses the determined temporal motion vector to identify ‘at least one region’ for the current block but then performs conversion for the current block based on the ‘at least one region’ and not the determined temporal motion vector. Thus Xiu meets the limitations of claim 1 by using the temporal motion vector of the specific neighboring block A, to locate a region in a collocated picture, and using the located region for converting the coded block as described in the ATMVP process of Xiu. The applicants arguments are unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8, 10-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu et al (2021/0185338) in view of Xu et al (20170295370, hereafter referred to by second inventor Kai to avoid confusion) and in further view of Kokoram (2012/0044998).
	In regard to claim 1 Xiu discloses a method of video processing comprising:
	determining, for a conversion between a current block of a video coded using a sub-block based temporal motion vector prediction tool and a bitstream of the video, a temporal motion vector (Xiu pars 85-89 note pars 57-88 ATMVP as sub-block based temporal motion vector prediction tool, further note Fig. 5 and par. 88 note determining the temporal motion vector assigned to neighboring block A (MVA) as a temporal motion vector),
	locating at least one region for the current block in a collocated picture based on the temporal motion vector (Xiu Fig. 5 and pars 88-89 note tracing the corresponding matching block in a reference picture using the temporal motion vector MVA, the corresponding block being the ‘at least one region’ ); and
performing the conversion based on the at least one region (Xiu Figs. 2-3 and pars 81-83 note encoding or decoding, further note par. 89 converting sub-block motion vectors of the located region for use as motion vectors for each sub-block of the current block, and encoding the current block using the converted motion vectors for each sub-block of the current block).
wherein the determining the temporal motion vector comprises:
setting the temporal motion vector to a specific motion vector related to a specific neighboring block of the current block, wherein the specific spatial neighboring block is in a current frame comprising the current block (Xiu Fig. 5 and par. 88 note neighboring block A as the specific neighboring block).
It is noted that Xiu does not disclose details of modifying the temporal motion vector. However, Kai discloses a method of video processing in which a determined temporal motion vector is modified by right-shifting the temporal motion vector to an integer precision and a region is located for the current block in a collocated picture based on the modified temporal motion vector (Kai pars 39-40 note right shifting temporal motion vectors to integer motion vector precision prior to using them as motion vector predictors for a current block). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of right shifting the temporal motion vectors of Xiu to integer precision as suggested by Kai in order to utilize temporal motion vector predictors with adaptive motion vector resolution as suggested by Kai (Kai par. 39). 
Xiu further discloses determining the temporal motion vector comprises setting the temporal motion vector to a specific motion vector related to a specific neighboring block of the current block (Xiu Fig. 5 and par 88 note using the motion information of neighboring block A to determine the sub-block temporal motion vectors). 
It is noted that Xiu does not disclose initializing the motion vector to a default value. However, Kokoram discloses that it was well known in the art before the effective filing date of the invention to initialize temporal motion vector information to a default value (Kokoram pars. 33-35 note initializing inter prediction motion vectors to a value of zero before setting the vector to a different value).
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of initializing the temporal motion vectors of Xiu to a default motion vector as suggested by Kokoram in order to gain the expected advantage of using a simple initialization value. 
However, even assuming, arguendo, that Kokoram did not disclose initializing the motion vector, the claims would not be patentably distinct from Xiu in view of Kai. The examiner again notes that neither Xiu nor Kai disclose initializing the temporal motion vector information. However, Legal precedent indicates that different orders of performing the steps of a method or process are obvious in the absence of new or unexpected results (See In Re Burhans 154 F.2d 690, 692; see also Ex parte Musser, Appeal 2019-5801 note final paragraph of part 3; copies of cases provided). 
In the claim temporal motion vector information is initialized to a default value, then the motion vector information is immediately set to a specific motion vector related to a specific neighboring block of the current block. Since the value of the temporal motion vector information is set to the specific information with no intervening steps, the step of initializing the temporal motion vector information is moot, it performs no function. Thus the same result is achieved whether the temporal motion vector information is ‘initialized’ or not and according to the precedent of Burhans the claimed invention is obvious in view of Xiu and Kai which produces the same result. 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Kai further discloses that the right-shifting uses a rounding toward zero operation (Kai par. 40 note offsets offx an offy may include an offset value of -3 to 0, which, in conjunction with the right shifting operation will cause motion vectors to be rounded down or “toward zero”).

In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Kai further discloses that the temporal motion vector is modified by right-shifting and without left-shifting (Kai par. 40 note TMVP is modified by adding an offset and right shifting with no left shifting operation).  

In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Xiu further discloses that performing the conversion based on the at least one region comprises:
deriving at least one sub-block motion information related to the current block based on the at least one region (Xiu pars 88-89 note deriving motion information for each sub-block of the current block);
constructing a sub-block motion candidate list at least based on the sub-block motion information (Xiu pars 85-86 note determining a candidate list using the sub-block motion information); and
performing the conversion based on the sub-block candidate list, wherein a sub-block merge index is included in the bitstream (Xiu Figs 2-3 and pars 81-83 for conversion, particularly note par. 83 selected candidate is indicated by an index).

In regard to claim 8 refer to the statements made in the rejection of claim 5 above. Kokoram further discloses that a motion vector related to a default motion vector is (0,0) (Kokoram par. 35 note the temporal motion vector may be initialized to 0).  

In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Kai further discloses that the right-shifting uses a rounding operation that is identical to that used in a motion vector scaling process or an adaptive motion vector resolution process (Kai par. 39-40 note rounding to integer resolution as part of an adaptive MV process).  

In regard to claim 11 refer to the statements made in the rejection of claim 1 above. Xiu further discloses that the conversion comprises decoding the current block from the bitstream (Xiu Fig. 3 and par. 82 note decoding). 

In regard to claim 21 refer to the statements made in the rejection of claim 1 above. Xiu further discloses that in response to the specific neighboring block being coded with an inter mode, the temporal motion vector is set to the specific motion vector related to the specific spatial neighboring block of the current block (Xiu pars. 83-84 note par. 83 merge mode used to code inter blocks based on information obtained from neighboring inter blocks, also note par. 84 neighboring intra blocks are determined to be ‘unavailable’, information is only used form neighboring inter blocks). 
	
	In regard to claim 22 refer to the statements made in the rejection of claim 1 above. Xiu further discloses that if the at least one region is coded with an inter mode, performing the conversion based on the at least one region and using the sub-block based temporal motion vector prediction tool (Xiu par. 83 note merge mode and non-merge mode used for inter prediction in converting a current block, also note par. 86-87 sub-block based merge mode, and ATMVP as sub-block based temporal motion vector prediction tools used for inter mode coding). 

In regard to claim 12 refer to the statements made in the rejection of claim 1 above. Xiu further discloses that the conversion comprises encoding the current block into the bitstream (Xiu Fig. 2 and par. 81 note encoding). 

Claims 13-14 and 16 describe an apparatus comprising a processor and a non-transitory memory with instructions that cause the processor to implement steps corresponding to the method described in claims 1-2 and 4 above. Refer to the statements made in the regard to claims 1-2 and 4 above for the rejection of claims 13-14 and 16 which will not be repeated here for brevity. In particular regard to claim 13 Xiu further discloses a processor and a memory storing instructions for the processor (Xiu Fig. 1b and par 46 note processor 118 and memories 130-132)

Claims 17 and 19-20 describe an non-transitory computer readable medium associated with steps corresponding to the method described in claims 1-2 and 4 above. Refer to the statements made in the regard to claims 1-2 and 4 above for the rejection of claims 17 and 19-20 which will not be repeated here for brevity. In particular regard to claims 17 and 19-20 Xiu further discloses a non-transitory computer readable medium (Xiu Fig. 1b and par 46 note memories 130-132)

Claims 3, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of Kai and in further view of Lee et al (2020/0236362)
In regard to claims 3, 15 and 18  refer to the statements made in the rejection of claims 1, 13 and 17 above. Xiu discloses converting a motion vector to integer precision using right-shifting by 2. It is noted that the right-shifting is a right-shifting by other values. However Lee discloses converting a motion vector to integer precision using a right shifting by 4 operation (Lee par. 228 note the value of the shift may be 4). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a right shift by 4 operation as taught by Lee in the invention of Xiu in order to convert 1/16 pixel accuracy motion vectors to integer pixel resolution as suggested by Lee (Lee par. 228).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of Kai and in further view of Chao et al (2020/0007889)
In regard to claim 7 refer to the statements made in the rejection of claim 6 above. It is noted that Xiu does not disclose details of coding a merge index. However, Chao discloses coding a merge index wherein a plurality of bins (N) are used to present the sub-block merge index, wherein a first number of bins (L) of the plurality of bins are context coded, and wherein a second number of bins (N-L) are bypass coded, wherein L=1 (Chao par. 140 note HEVC context coding a first bin and bypass coding the rest). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize  the advantage of coding the index of XIu as taught by Chao in order to gain compliance with the HEVC standard as suggested by Chao (Chao par. 140). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of Kai and in further view of “JVET- Working Draft 4 of Versatile Video Coding” (selected portions provided for brevity hereafter Bross)
In regard to claim 9 refer to the statements made in the rejection of claim 1 above. It is noted Xiu does not disclose details of a rounding operation used during an averaging process. However, Bross discloses a rounding operation used in a motion vector averaging process, wherein in the motion vector averaging process, a pairwise merge candidate is derived (Bross section 8.6.2.4 note equation 8-985 and 8-986 disclosing a rounding operation that divides a sum by 32 then left shifts by 4, note that division by 32 is equivalent to a right shift by 5). 
It is therefore considered obvious that one of ordinary skill in the art would recognize the advantage of using the rounding method of Bross in the integer motion vector conversion of Xiu in order to gain the expected advantage of removing insignificant bits from the operands by dividing prior to multiplying.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423